id office uilc cca_2010052813154254 -------------- number release date from -------------------------- sent friday date pm to ------------------ cc ------------------------------------------ subject re urgent - potential mistake --------- if they are barred then we cannot secure new f872p is the corporation then the service should try to obtain new f872p with signature blocks providing that the corporation is the tmp and that the individual is signing given his authority under state law to do so as the cfo of the tmp corporation if they are open and the tmp for those years no it is my understanding that the tmp is the llc for partnership years in which the llc is the tmp then the individual signing would sign based on his authority as a managing member of the llc not based on his authority as cfo of the corporation no again if the signing individual had authority under state law at the time of signing the f872p to bind the corporation and the corporation was the tmp of the tefra partnership for the subject partnership year then the f872p is valid the service should look for evidence that at the time of signing the individual had authority under state law to bind the tmp corporation we are not aware of any authority for the proposition that an inaccuracy in the signature block would invalidate the f872p
